Citation Nr: 1241921	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  06-04 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for cervical disc disease.

2.  Entitlement to an initial evaluation in excess of 10 percent for lumbar disc disease with arthritis.

3.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD) with chest pain.

4.  Entitlement to an initial evaluation in excess of 30 percent for asthma.

5.  Entitlement to an initial evaluation in excess of 30 percent for sinusitis.

6.  Entitlement to an initial compensable evaluation for allergic rhinitis.

7.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

8.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran had periods of active duty service from June 1979 to December 2002.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  That decision granted service connection and assigned a 20 percent disability evaluation for cervical disc disease; a 10 percent disability evaluation for lumbar disc disease with arthritis; a 10 percent disability evaluation for GERD; a 10 percent disability evaluation for asthma; a noncompensable evaluation for asthma; a noncompensable evaluation for sinusitis; a noncompensable evaluation for allergic rhinitis; and, a noncompensable evaluation for bilateral hearing loss.  The grants of service connection and the assignment of the disability evaluations were effective from December 2, 2002, the day after the Veteran's separation from service.  The March 2004 rating decision also denied service connection for an acquired psychiatric disorder.  '

In January 2010, the Board remanded the claims in appellate status for additional development.  As discussed in greater detail below, the Appeals Management Center (AMC) completed this development, and the case has since been returned to the Board for appellate review.
The Board also notes that, in a February 2012 rating decision, the AMC increased the initial rating for sinusitis to 30 percent continued the separate noncompensable rating.  The AMC also increased the rating for asthma to 30 percent.  These increased ratings were granted effective as of December 2, 2002, which was the original date of service connection.  As the increased ratings do not represent the maximum benefit possible, these issues remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the issues have been characterized to reflect these partial grants and to show that the issues of entitlement to higher initial evaluations for sinusitis and allergic rhinitis have been separated for adjudication.

The issues of entitlement to higher initial ratings for cervical disc disease, lumbar disc disease, and GERD, as well as the claim for service connection for an acquired psychiatric disability will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected asthma is not productive of a FEV-1 of less than 55-percent predicted; FEV-1/FVC of less than 55 percent; at least monthly visits to a physician for required care of exacerbations; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids;  more than one attack per week with episodes of respiratory failure; or, required daily use of daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications.

2.  The Veteran has undergone multiple surgeries for sinusitis, which is manifested by pain, tenderness, and congestion with the active infections occurring on the average of twice a year.  The disability is not manifested by chronic osteomyelitis or near constant sinusitis characterized by purulent discharge or crusting.

3.  The Veteran's allergic rhinitis is not manifested by polyps or greater than 50-percent obstruction of the nasal passage on either side.

4.  The Veteran manifested, at worst, Level II hearing in his right and left ears.   


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for asthma have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.96, 4.97, Diagnostic Code 6602 (2012). 

2.  The criteria for an initial rating in excess of 30 percent for sinusitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.96, 4.97, Diagnostic Code 6510 (2012). 

3.  The criteria for an initial compensable rating for allergic rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.96, 4.97, Diagnostic Code 6522 (2012). 

4.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Nevertheless, with regard to his claims for initial higher ratings for asthma, sinusitis, allergic rhinitis, and bilateral hearing loss, the Veteran in this case is challenging the initial evaluations assigned following the grant of service connection for the disabilities.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to these issues.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The Veteran has not identified any other outstanding records that are available and pertinent to the issues adjudicated on the merits in this appeal.

In the January 2010 remand, the Board directed that the Veteran be requested to provide the names and addresses of any and all health care provides who had provided treatment for the disabilities on appeal.  The AMC was also directed to obtain updated VA treatment records.  

A review of the subsequently completed development reveals that the Veteran was sent a letter in March 2010 in which he was asked to provide the names and addresses of any and all health care provides who had provided treatment for the disabilities currently on appeal, along with authorization and consent for VA to obtain these records.  The Veteran, however, did not provide any additional names of providers or authorization and consent forms.  As directed, the AMC did obtain the updated VA treatment records, associating such records with the Veteran's electronic claims file (Virtual VA).  

Further, the Veteran was afforded VA examinations as directed in the January 2010 remand.  The Board finds that the examiners' reports substantially comply with the directives contained in the January 2010 remand in regard to the claims adjudicated upon the merits.  The Board also finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, lay assertions, and current complaints and because they describe the service-connected disabilities adjudicated on the merits in this decision in detail sufficient to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Moreover, during the course of the appeal, the Compensation and Pension (C&P) hearing examination worksheets were revised to include a discussion of the effect of the Veteran's hearing loss disability on occupational functioning and daily activities. See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans, Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2012).  In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Martinak, 21 Vet. App. at 455. 

In this case, the June 2010 VA examiner specifically addressed the effect of the Veteran's hearing loss on his occupational functioning and daily activities.  In this regard, he noted that the Veteran's hearing loss would not affect his occupational functioning and daily activities and indicated that the loss was minimal.

Moreover, in Martinak, the Court noted that even if an audiologist's description of the functional effects of the appellant's hearing disability was somehow defective, the appellant bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  There have been no allegations of any prejudice caused by a deficiency in the examination here.

Regarding the claims for initial higher ratings for the service-connected asthma, sinusitis, allergic rhinitis, and bilateral hearing loss, there is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  38 C.F.R. § 3.327(a) (2012).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2012).  Moreover, the Board finds that there has been substantial compliance with the directives contained in the January 2010 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In short, the Board finds that VA has satisfied its duties to notify and assist. Additional development efforts at this time would only result in unnecessary delay. Thus, the Board will proceed with adjudication.


I.  Initial Higher Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file with respect to the issues adjudicated upon the merits in this decision.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
      

A.  Asthma

The Veteran asserts that his asthma is more severe than contemplated by a 30 percent rating.  In the Veteran's written statements, he has primarily noted the cause of his asthma, but also related that the asthma disability "may be the worst problem that happened to [him] during the 24 years of military service."

In the March 2004 rating decision on appeal, the RO rated the disability under Diagnostic Code 6600, which provides rating criteria for chronic bronchitis and is located in 38 C.F.R. § 4.97.  The Board finds, however, that the disability is more appropriately rated under Diagnostic Code 6602, also located in 38 C.F.R. § 4.97, which provides rating criteria for bronchial asthma, as asthma is the diagnosed disability in this case.  See 38 C.F.R. § 4.20.  The December 2005 statement of the case included the rating criteria under Diagnostic Code 6602, and the analysis contained in the February 2012 supplemental statement of the case evaluated the disability under that criteria.  Therefore, the Board finds that the Veteran was sufficiently apprised of the rating criteria contained in Diagnostic Code 6602, and thus, the Board may continue with adjudication of this appeal on the merits.

Under Diagnostic Code 6602, a 10 percent rating is warranted for a FEV-1 of 71- to 80-percent predicted, or; Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy.  A 30 percent rating is warranted for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent rating is warranted for a FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is assigned for a FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immune-supppressive medications.

The claims file contains private medical records pertaining to the Veteran's asthma.  In this regard, a May 2003 private treatment record documents the Veteran as having a FEV1 of 63 percent and a "ratio of 93% showing a restrictive defect."  In a September 2004 private treatment record, a clinician reported that the Veteran had taken Prednisone every day, but in more recent years, it was noted that he had taken it in bursts of three to four times a year.  A November 2004 private treatment record documents a FEV1 of 72 percent and a FEV1/FVC of 88 percent.  In a March 2006 letter, a private clinician noted that the Veteran continued to have daily exacerbations of asthma, and the clinician reported that this severely limited the Veteran's physical activity.  It was also noted that the Veteran had a FEV1 of 70 percent.  In an August 2008 VA treatment record, a clinician wrote that the Veteran's asthma was stable.  

The Veteran underwent a January 2004 VA examination in connection with his claim.  The examiner detailed the Veteran's use of medication for associated symptoms, to include the medication Prednisone, which was noted by the examiner to be taken as needed.  On most days, the Veteran had a dry cough in the morning when he used inhalers with no sputum production and no hemoptysis, and he did not have anorexia.  The Veteran did have daily asthma attacks and dyspnea on exertion with the dyspnea occurring with walking or going up steps.  The Veteran denied having any periods of incapacitation and indicated that he had not been placed on bed rest, although he reported being sent home from work on occasion.  Pulmonary function tests revealed small airway obstruction with no bronchodilator response, and there was no air trapping present.  He had a FEV1 of 71 percent and post-bronchodilator of 74 percent.  The FVC/FEV1 ratio was 74 percent pre-bronchodilator and 79 percent post-bronchodilator.  In the General VA examination report also prepared at this time, the diagnosis was chronic, moderate, reactive airway disease/asthma.

Pursuant to the June 2010 Board remand, the Veteran underwent an additional VA asthma examination in June 2010.  The Veteran reported continued and daily problems with asthma.  He had daily chest tightness with wheezing and a daily, intermittent cough.  The Veteran also occasionally noticed very minute specs of blood while coughing.  Pulmonary function testing revealed a FEV1 of 71 percent pre-bronchodilator and 98 percent post-bronchodilator.  Testing also revealed a FEV1/FVC ratio of 58 percent pre-bronchodilator and 70 percent post-bronchodilator.  The Veteran was diagnosed with mild to moderate asthma that was persistent and stable.  The examiner also noted that there was minimal effect on daily function of occupational activities.

A review of this evidence of record reveals that a rating in excess of 30 percent for asthma is not warranted.  The Board initially notes that the June 2010 examination provided the findings requested by the Board.  The evidence indicates that the Veteran does experience significant symptoms from asthma, to include limitations on his physical activity.  The rating criteria, however, consider the limitations on activity as evidenced by reduced lung capacity and function.  Under Diagnostic Code 6602, a rating in excess of 30 percent would require Pulmonary Function Tests numbers showing a FEV-1 or a FEV-1/FVC of less than 55 percent.  There is no such evidence of record.  In addition, a higher rating would be warranted by evidence of at least monthly visits to a physician for required care of exacerbations, at least three per year courses of systemic (oral or parenteral) corticosteroids, more than one attack per week with episodes of respiratory failure, or daily use of systemic high dose corticosteroids or immune-suppressive medications.  There is likewise no evidence of any of these criteria are met.

Although the Veteran takes several medications for the disability, to include previous use of a corticosteroid, there is no evidence of use of an oral or parenteral corticosteroids for the required frequency or length of time during the period under appeal to warrant a 60 percent rating.  In this regard, in the June 2010 VA examination report, the examiner listed the Veteran's current medications, and there is no evidence that the Veteran is currently taking a systemic corticosteroid.  As noted above, there is reference of prior use of Prednisone, but there is no evidence from the period under appeal that indicates that he was treated with his medication for three or more courses a year, as required by the rating criteria.

Based on the foregoing, the Veteran has not been shown to have met the criteria for an evaluation in excess of 30 percent.  Therefore, the Board finds that the Veteran is not entitled to a higher initial evaluation for asthma.  


B.  Sinusitis and Allergic Rhinitis

The Veteran asserts that his service-connected sinusitis and allergic rhinitis are more severe than contemplated by his current 30 percent and noncompensable ratings, respectively.  In his November 2004 notice of disagreement, he indicated that his symptoms required multiple medications and claimed that he had incapacitating episodes due to sinusitis and headaches.

The Veteran's sinusitis is rated under Diagnostic Code 6510, which provides rating criteria for chronic pansinusitis and is located under 38 C.F.R. § 4.97 (2012).  The rating criteria for Diagnostic Code 6510 are contained in the General Rating Formula for Sinusitis.  A noncompensable rating is assigned when the disability is detected by x-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned for such disability following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

Diagnostic Code 6522, also located in 38 C.F.R. § 4.97 (2012), provides ratings for allergic or vasomotor rhinitis.  Allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, is rated 10 percent disabling.  Allergic or vasomotor rhinitis with polyps is rated 30 percent disabling.

In a May 2003 private treatment record, a private clinician noted that the Veteran's nose was swollen and boggy with a postoperative appearance with some mucous and crusting noted in the left nostril.  The clinician also indicated that the Veteran's symptoms never completely disappear.  A July 2005 VA treatment record documents a complaint of a headache.

During a January 2004 VA examination, the examiner documented the Veteran's multiple nasal surgeries.  The Veteran reported having constant pressure behind his eyes with recurrent interference with breathing on the right side and recurrent purulent discharge.  He indicated that he took multiple medications for the disability.  The examiner observed that the Veteran's symptoms were year-long with there being a sore throat, sneezing, sinus pressure, headaches, itching, and watering of the eyes in the spring and fall.   The Veteran, however, denied having any periods of incapacitation or being treated with required bed rest by a physician in the past year.  A physical examination revealed an obstruction up to 10 percent on the left side and a 30 percent obstruction on the right side.  There was no sinus tenderness, purulent discharge or crusting upon examination.  

The Veteran underwent an additional VA examination in June 2010.  He indicated that he irrigated his nose daily with distilled water, baking soda, and/or sea salt.  The Veteran reported having year-round symptoms and noted that they were usually better in the summer.   He also indicated that he had nasal congestion, rhinorrhea, and sneezing, as well as itchy and watery eyes.  The Veteran did not currently have purulent discharge, although he reported previously having it weekly.  He also stated once or twice a year his throat swelled and he had difficulty talking.  The examiner indicated that there was no crusting.  Regarding incapacitating episodes, the Veteran reported that he was seen on one occasion in the past year for a sinus infection at which time he was treated with bed rest for five days.  He further noted that non-incapacitating episodes occur twice a year.  In addition, he stated that he slept in a recliner to aid with his difficulty breathing.  The examiner found that there was no significant effect on activities of daily living of "instrumental activities."  The examiner also noted that the Veteran's work in a commissary was only affected during periods of active infection, which occurred once or twice a year, with his general daily symptoms having no significant impact.  He further stated that there was no clinical evidence of a current infection.

Under the General Rating Formula for Sinusitis, the service-connected disability is currently rated as 30 percent disabling.  The evidence of record indicates that the Veteran has undergone at least four sinusitis-related surgeries.  The highest schedular rating of 50 percent under one set of criteria would require evidence of chronic osteomyelitis.  However, there is simply no evidence that the disability has been manifested by osteomyelitis.

In the alternative, a 50 percent rating is warranted for near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  There is evidence of headaches, pain, and tenderness, as well as evidence of repeated surgeries.  There is also one treatment note documenting crusting, but the January 2004 VA examiner stated that there was no sinus tenderness, purulent discharge, or crusting.  Similarly, the June 2010 VA examiner noted the Veteran did not have any crusting.  Indeed, he stated that the Veteran only reported having a past history of crusting.  Moreover, the Board finds it significant that the June 2010 VA examiner indicated that, despite having year-round symptoms, there were only one or two active infections per year.  He also commented that the Veteran's daily symptoms have no significant impact.  

After careful consideration, the Board finds that the overall disability picture does not more meet the criteria for a 50 percent rating.  See 38 C.F.R. §§ 4.7, 4.21 (2012).  The Board has thoroughly considered the evidence of record, to include the Veteran's lay statements.  In considering the level of severity, the Board must consider and reconcile the medical evidence that does not reveal more severe symptoms, such as near constant sinusitis with symtoms such as crusting or purulent discharge, with the Veteran's report of the frequent presence of these symptoms.

In determining that the 50 percent rating is not warranted, the Board finds the June 2010 VA examiner report to have significant probative value.  As previously noted, he stated that the Veteran had an active infection only once or twice a year with his general daily symptoms having no significant impact.  In the Board's judgment, the near constant sinusitis contemplated by the schedule as indicative of a 50 percent rating involves a disability that has functional impact of greater duration than one or two distinct infections a year with the disability having no significant impact during the remainder of the year.  The 30 percent rating currently in place contemplates the level of disability from the symptoms of sinusitis described in the medical and lay statements of record.  Therefore, after consideration of all this evidence of record, both lay and medical, the Board finds that the schedular 50 percent rating is not warranted.  See 38 C.F.R. § 4.97, Diagnostic Code 6510.

Regarding whether a compensable rating is warranted for allergic rhinitis under Diagnostic Code 6522, the evidence of record indicates that polyps were removed prior to the period under appeal.  There is simply no evidence of polyps since the effective date for service connection.  In addition, the evidence of record, to include the examinations reports detailed above, show that there is less than 50 percent obstruction in both nasal passages.  Based on this evidence, the Veteran has not been shown to meet the criteria for an initial compensable rating for allergic rhinitis.




C.  Bilateral Hearing Loss

The Veteran's bilateral hearing loss is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85  and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C. F. R. § 4.85. 

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Via, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral. 

The Veteran underwent a January 2004 VA audiological examination during which his chief complaint was difficulty hearing and understanding speech over the phone, in groups, and with background noise.  The examiner noted that the situation of greatest difficulty was understanding speech in background noise.  During the examination, the puretone thresholds, in decibels, were recorded as follows:

HERTZ
1000
2000
3000
4000
RIGHT
10
5
20
35
LEFT
10
5
30
35

The average puretone threshold was 18 decibels in the right ear and 20 decibels in the left ear.  The Veteran had Maryland CNC speech recognition scores of 92 percent in the right ear and 88 percent in the left ear.  Using Table VI, this testing reveals Level I in the right ear and Level II in the left ear.  Using Table VII, these results yield a noncompensable rating.

Pursuant to the January 2010 Board remand, the Veteran underwent another VA audiological examination in June 2010.  During that examination, the puretone thresholds, in decibels, were recorded as follows:

HERTZ
1000
2000
3000
4000
RIGHT
5
5
25
40
LEFT
5
10
45
40

The average puretone threshold was 19 decibels in the right ear and 25 decibels in the left ear.  The Veteran had Maryland CNC speech recognition scores of 84 percent in the right ear and 94 percent in the left ear.  Using Table VI, this testing shows that the Veteran had Level II hearing in his right ear and Level I hearing in his left ear.  Using Table VII, these findings also result in a noncompensable rating.

In addition, the January 2010 VA examiner addressed the effect of the Veteran's hearing loss on occupational function and daily activities.  After review of the Veteran's medical records, the examiner opined that the Veteran's hearing loss was minimal and would not be considered a factor in ability to perform occupational and daily activities.

Thus, review of the audiological testing of record reveals that the disability is not severe enough to warrant a compensable rating under the schedular criteria.  The schedular criteria are specific, and the Veteran's hearing loss is simply not of sufficient severity to warrant a compensable rating.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Using the results from the adequate VA examinations, a noncompensable rating is appropriate. 

The Rating Schedule does provide for modified rating of "exceptional patterns of hearing impairment."  See 38 C.F.R. § 4.86(b).  This provision was meant to compensate for a pattern of hearing impairment that is an extreme handicap in the presence of environmental noise.  VHA has concluded that when this pattern of impairment is present, a speech discrimination test conducted in a quiet room with sounds amplified does not always reflect the extent of impairment experienced in an ordinary environment.  See 64 FR 25200, 25203 (May 11, 1999).  However, a review of the audiometric testing of record reveals that no such exceptional pattern of hearing impairment has been demonstrated in this case.  Specifically, the available audiometric findings do not show him to have puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz.   Nor does he have a puretone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz. 

The preponderance of the evidence is against the assignment of a compensable rating for bilateral hearing loss.  Therefore, a higher initial evaluation for bilateral hearing loss not warranted.  38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2012).  The Board has also considered whether staged ratings are appropriate in this case.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  However, at no time during the relevant appeal period has the service-connected bilateral hearing loss more nearly met or nearly approximated the compensable criteria under Diagnostic Code 6100.


II.  Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is appropriate for the initial ratings assigned to asthma, sinusitis, allergic rhinitis, or bilateral hearing loss.  Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  The record documents that the Veteran works in a commissary.

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  The first step is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disabilities and symptomatology addressed in this decision.  In other words, the Veteran does not experience any symptomatology not already contemplated by the Rating Schedule.  Regarding the Veteran's asthma, the Board notes that the disability is manifested by difficulty breathing, to include on exertion.  For sinusitis and rhinitis, the symptoms include pain, congestion, tenderness, and headaches.

Regarding hearing loss, in Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extraschedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.   Nevertheless, in this case, the examiners have observed that the main symptoms involve difficulty hearing conversations and indicated that there are no significant effects on his occupation.  Thus, the examinations, to specifically include the June 2010 examination, substantially complied with the requirements outlined in Martinak.  The evidence of record is sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  The hearing loss rating criteria take into account general loss of hearing acuity and such would contemplate the difficulty the Veteran has expressed in hearing conversations.  

The symptoms of each disability evaluated in this decision are specifically contemplated by the Rating Schedule, and they have been evaluated by the assigning of ratings to each specific disability.  That is, the ratings previously in place are based on these symptoms as described in the medical records and the Veteran's testimony.  As the rating criteria reasonably describe the disabilities and symptomatology, the threshold factor for extraschedular consideration under step one of Thun has not been met for any of the disabilities in appellate status.

As the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

In summary, the evidence does not support a finding that the Veteran's service-connected disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Accordingly, referral for extra-schedular consideration for initial higher ratings for GERD, asthma, sinusitis, allergic rhinitis, and bilateral hearing loss is not warranted.


ORDER

An initial rating in excess of 30 percent for asthma is denied.

An initial rating in excess of 30 percent for sinusitis is denied.

An initial compensable rating for allergic rhinitis is denied.

An initial compensable rating for bilateral hearing loss is denied.


REMAND

Prior to adjudicating the claims for a higher initial evaluation for GERD, cervical disc disease, and lumbar disc disease with arthritis, as well as the claim for service connection for an acquired psychiatric disorder, additional development is required.  See 38 C.F.R. § 19.9 (2012).

In the January 2010 remand, the Board directed that the Veteran be afforded a VA examination in connection with his claim for a higher initial evaluation for GERD.  The remand directives specifically requested that the examiner indicate whether there was substernal, arm, or shoulder pain.  The Veteran was provided an examination in June 2010, but the examiner did not state whether the Veteran has such symptomatology.  As such, the examination report did not address all of the pertinent rating criteria.  Moreover, the Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders." Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.  

The Veteran also underwent a June 2010 VA examination that evaluated both his cervical and spine disabilities.  However, a review of subsequent VA treatment records dated in January 2011 and March 2011 document worsening back symptoms.  Specifically, in a March 2011 MRI report, a clinician noted that there was worsening low back pain and left-sided radicular symptoms.  This record, however, does not include the specific criteria needed to rate the disability.

VA's General Counsel has stated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).  In this case, as least two documents dated after the June 2010 VA examination refer to worsening symptoms.  Further, there is reference to radicular symptoms, which raises the question of whether there are related neurological disabilities.  In the June 2010 VA examination, however, the neurological examination was normal.  For these reasons, the appeal of the initial rating assigned to the service-connected lumbar disc disease with arthritis disability should be remanded for another VA examination.

As the additional examination may also contain evidence relevant to the claim for a higher initial evaluation for the Veteran's service-connected cervical disc disease, the Board finds that the appeal of this rating must also be remanded.

Moreover, the January 2011 and March 2011 VA treatment records noted above refer to the Veteran's treatment by private clinicians.  Upon remand, the AMC should again ask the Veteran for the names of the providers, along with authorization and consent, to obtain these treatment records.  See 38 C.F.R. § 3.159 (2012).

Regarding the claim for service connection for an acquired psychiatric disorder, the January 2010 Board remand directed that additional attempts be made to obtain service records of psychiatric treatment.  Although the AMC did obtain additional records, the AMC documented that additional inpatient treatment records from Fort Riley Irwin Army Hospital were unavailable.  The Veteran was notified of this determination and indicated he did not have the records.  No additional development to obtain these records is required at this time.  See 38 C.F.R. § 3.159(e) (2012).

Nevertheless, the additional records obtained upon the last remand include documentation of evaluation for a psychiatric disability.  In an undated report of medical history, the Veteran marked yes to whether he had a history of "[d]epression or excessive worry" and "[n]ervous trouble of any sort." A May 1984 consultation record also noted that the Veteran had several symptoms of stress, and the clinician indicated that the Veteran would be introduced to biofeedback therapy.  A May 1985 service treatment record further documented a diagnosis of mixed adjustment disorder and a martial problem, and a June 1985 service treatment record contained a similar notation.  Moreover, a July 1985 record indicated that the Veteran was seeking evaluation for a compassionate reassignment based on his parents being elderly and physically ill, and in a September 1996 service consultation, the Veteran was seen for a provisional diagnosis of depression with suicidal/homicidal ideation.  After an evaluation, the clinician provided an Axis I finding of rule out adjustment disorder.  Additional service treatment records also documented the Veterans complained of symptoms, to include irritability and difficulty sleeping.  

The Veteran was previously provided a VA mental disorder examination in January 2004.  Notably, the examiner's review of the claims file revealed no record of past psychiatric history.  Thus, in light of the newly obtained service treatment records documenting treatment in service, the Board finds that an additional VA examination and medical opinion are necessary in this case.


Accordingly, the case is REMANDED for the following actions:


1.  The AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected GERD, cervical spine disability, lumbar spine disability, and psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AMC should obtain and associate these records with the claims file.  

Any records obtained should be associated with the claims file in hard copy or uploaded into Virtual VA.

2.  After completing the development in the preceding paragraph, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected GERD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  

The examiner should report all signs and symptoms necessary for rating the Veteran's GERD under the rating criteria.  In so doing, the examiner should state whether the Veteran has recurrent epigastric distress; dysphagia; pyrosis; regurgitation; substernal, arm, or shoulder pain; vomiting; material weight loss; hematemesis; melena; or, anemia.  He or she should also comment as to whether the Veteran has considerable or severe impairment of health. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.   If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.

3.  The Veteran should also be afforded a VA examination to ascertain the current severity and manifestations of his service-connected cervical disc disease and lumbar disc disease with arthritis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disabilities.  

The examiner should report all signs and symptoms necessary for rating the Veteran's disabilities under the rating criteria.  In so doing, the examiner should provide the range of motion of both the cervical and lumbar segments of the spine in degrees and indicate whether there is any form of ankylosis.  The examiner should also indicate whether the Veteran has muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner should further state the total duration of incapacitating episodes during the previous 12 months.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The examiner's review of the record should include the May 1985 service treatment record documenting a diagnosis of mixed adjustment disorder and a martial problem, as well as the September 1996 service consultation record that includes a provisional diagnosis of depression with suicidal/homicidal ideation and an Axis I finding of rule out adjustment disorder.  

The examiner should identify all current psychiatric disorders.  For each diagnosis identified, the examiner should state when the disorder first manifested.  He or she should also indicate whether it is at least as likely as not that the current disorder is causally or etiologically related to the Veteran's service, including his symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.

5.  When the development requested has been completed, the case should be reviewed by the AMC on the basis of additional evidence since the last adjudication of that claim.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and the representative and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


